NUMBER 13-17-00014-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


RITA ALEJANDRO,                                                                Appellant,

                                            v.

EFRAIN ALEJANDRO,                                                               Appellee.


                 On appeal from the County Court at Law No. 1
                          of Hidalgo County, Texas.



                  ORDER TO FILE APPELLATE BRIEF
  Before Chief Justice Valdez and Justices Contreras and Benavides
                          Order Per Curiam

       This cause is currently before the Court on appellant's fourth motion for extension

of time to file the brief. The reporter’s record was filed on July 13, 2017, and appellant’s

brief was originally due to be filed thirty days thereafter. See Tex. R. App. P. 38.6(a).

This Court has previously granted appellant three extensions of time totaling 150 days to
file the brief, and appellant now seeks an additional 30 days, until February 12, 2018, to

file the brief.

        The Court GRANTS appellant’s fourth motion for extension to file the brief and

ORDERS the Honorable Victoria Guerra to file the brief on or before February 12, 2018.

The Court looks with disfavor on the delay caused by counsel’s failure to timely file a brief

in this matter. No further extensions will be granted absent exigent circumstances.

                                                 PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
23rd day of January, 2018.




                                             2